Name: Council Regulation (EEC) No 763/85 of 12 March 1985 amending Regulation (EEC) No 269/79 establishing a common measure for forestry in certain Mediterranean zones of the Community
 Type: Regulation
 Subject Matter: forestry;  regions and regional policy
 Date Published: nan

 No L 86/2 Official Journal of the European Communities 27. 3 . 85 COUNCIL REGULATION (EEC) No 763/85 of 12 March 1985 amending Regulation (EEC) No 269/79 establishing a common measure for forestry in certain Mediterranean zones of the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the common measure for forestry introduced by Council Regulation (EEC) No 269/79 (2), as amended by Regulation (EEC) No 2119/83 (3), has met with great interest and has been satisfactorily applied ; whereas that common measure expired on 31 December 1984 ; Whereas these forestry activities, from which local agriculture has unquestionably gained, are but a first step towards improving agricultural structures through forestry measures in the Mediterranean regions of the Community, and should be continued without inter ­ ruption ; Whereas, in order to ensure the continuity of the common measure, it is appropriate to extend its dura ­ tion until 31 December 1985 and to increase the physical limits on the work by 20 % in the light of this extension, 2. The estimated cost to the Fund of the common measure shall be 276 million ECU for the period specified in paragraph 1 .' 2. Article 1 1 (2) is replaced by the following : '2. Aid from the Fund shall amount to 50 % of the cost of executing the work and the measures referred to in Article 2 within the following limits :  for afforestation, up to a maximum cost of 2 000 units of account per hectare and up to a total limit of 1 32 000 hectares,  for improvement of deteriorated forest in so far as is necessary for soil and water conservation, in particular by conversion and by other measures such as separating forest and pasture, up to a maximum cost of 1 700 units of account per hectare and up to a total limit of 144 000 hectares,  for associated work such as terracing and other minor soil stabilization operations, up to a maximum cost of 900 units of account per hectare and up to a total limit of 1 20 000 hectares,  for fire protection, especially in areas to be afforested and improved, up to a maximum cost of 100 units of account per hectare and up to a total limit of 300 000 hectares,  for construction of forest roads, up to a maximum cost of 1 2 000 units of account per kilometre and up to a total limit of 3 600 kilo ­ metres,  for the preparatory work referred to in Article 3 (d), up to a maximum cost of 9 million ECU for the six years and up to a limit of 5 % of the cost of each programme concerned.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 269/79 is hereby amended as follows : 1 . Article 10 ( 1 ) and (2) are replaced by the following : ' 1 . The period of validity of the common measure shall run until 31 December 1985. Article 2 (  ) OJ No C 72, 18 . 3 . 1985, p. 139 . (2) OJ No L 38 , 14. 2. 1979, p. 1 . 3) OJ No L 205, 29. 7. 1983, p. 4 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 27. 3 . 85 No L 86/3Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1985 . For the Council The President F. M. PANDOLFI